                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

IN THE MATTER OF:                                     )
David Dolliver Lafferty                               )   CASE NO. 17-80607-CRJ-13
Rebecca Lynn Lafferty                                 )
SSN: XXX-XX-5683                                      )
     XXX-XX-7440                                      )   CHAPTER 13
                               DEBTORS                )


           TRUSTEE’S RESPONSE TO DEBTORS’ MOTION TO INCUR DEBT

        COMES NOW, Michele T. Hatcher, the Chapter 13 Trustee in the above styled case, and
requests to be heard on the Debtors’ Motion to Incur Debt for the Purpose of Refinancing Real Estate
for the Purpose of Paying off Chapter 13 Plan or Simply for the Purpose of Refinancing Real Estate,
filed on October 22, 2019. As grounds therefore the Trustee would show unto this Court as follows:

       1. The Trustee requests the matter be set for a hearing in order for the Trustee to review and
make a recommendation to the Court.

       WHEREFORE, The Trustee requests the matter be set for a hearing.

       RESPECTFULLY SUBMITTED, this 24th day of October, 2019.

                                                              /s/ Michele T. Hatcher
                                                              Michele T. Hatcher
                                                              Chapter 13 Trustee
                                                              P.O. Box 2388
                                                              Decatur, AL 35602
                                                              (256) 350-0442




Case 17-80607-CRJ13          Doc 113 Filed 10/24/19 Entered 10/24/19 07:17:44                 Desc
                               Main Document     Page 1 of 3
                               CERTIFICATE OF SERVICE

             I hereby certify that on October 24, 2019, I have served a copy or the foregoing
     on the parties listed below by depositing the same in the United States Mail, postage
     prepaid and properly addressed, or if the party being served is a registered participant in
     the CM/ECF System for the United States Bankruptcy Court for the Northern District of
     Alabama, service has been made by a “Notice of Electronic Filing” pursuant to FRBP
     9036 in accordance with subparagraph II.B.4 of the Court’s Administrative Procedures.


     David and Rebecca Lafferty
     161 Lance Road
     Toney, AL. 35773

     Joseph G. Pleva
     Debtors’ Attorney
     3330 Land N Drive, Ste. C
     Huntsville, AL. 35801
     (Served electronically)

     USAA Federal Savings Bank
     Attn: Diane C. Murray, Transferee Servicer’s attorney
     Nationstar Mortgage, LLC
     PO Box 619094
     Dallas, TX. 75261-9741

     Diane Murray
     Creditor’s attorney, USAA Federal Savings Bank
     Sirote & Permutt, P.C.
     PO Box 55887
     Birmingham, AL. 35255

     U.S. Bank National Association
     Attn: Natalie E. Lea, Claim signatory
     4801 Frederica Street
     Owensboro, KY. 42301

     Buckley Madole, P.C.
     Agent for U.S. Bank National Association
     PO Box 9013
     Addison, TX. 75001

     Jonathan Smothers
     Creditor’s attorney, USAA Federal Savings Bank
     Shapiro & Ingle, LLO
     10130 Perimeter Parkway, Ste. 440
     Charlotte, NC. 28216




Case 17-80607-CRJ13       Doc 113 Filed 10/24/19 Entered 10/24/19 07:17:44                 Desc
                            Main Document     Page 2 of 3
            Michael McCormick
            Creditor’s attorney, Nationstar Mortgage LLC
            McCalla Raymer Leibert Pierce, LLC
            1544 Old Alabama Road
            Roswell, GA. 30076

            Sady D. Mauldin
            Creditor’s attorney, U.S. Bank National Association
            Albertelli Law
            One Independence Plaza, Ste. 416
            Birmingham, AL. 35209


                                                                  /s/ Michele T. Hatcher_
                                                                  Trustee




3-25-2015




Case 17-80607-CRJ13             Doc 113 Filed 10/24/19 Entered 10/24/19 07:17:44            Desc
                                  Main Document     Page 3 of 3
